Case: 18-13330   Date Filed: 03/20/2019   Page: 1 of 16


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13330
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:09-cr-00004-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

LORENZO ANTONIO ROBERSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (March 20, 2019)

Before WILLIAM PRYOR, MARTIN and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-13330     Date Filed: 03/20/2019    Page: 2 of 16


      Lorenzo Antonio Roberson appeals his 24-month imprisonment sentence

imposed upon the revocation of his supervised release pursuant to 18 U.S.C.

§ 3583(e). On appeal, Roberson argues that his revocation sentence is

procedurally and substantively unreasonable. After review, we affirm.

                                I. BACKGROUND

A.    Conviction and Supervised Release

      In 2009, Roberson was indicted on one count of possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2) (Count One), and one count of possession of cocaine, in violation of 21

U.S.C. § 844 (Count Two). Pursuant to a written plea agreement, Roberson pled

guilty to Count One in exchange for dismissal of Count Two.

      The district court sentenced Roberson to 57 months’ imprisonment, followed

by 3 years of supervised release. The relevant standard conditions of Roberson’s

supervised release included that he: (1) regularly work at a lawful occupation;

(2) pay court-ordered fines; (3) report to the probation officer as directed by the

court or probation officer; (4) truthfully answer all inquiries of the probation

officer; (5) refrain from committing any federal, state, or local crimes; (6) refrain

from unlawfully possessing or using any controlled substance; and (7) notify the

probation officer within 72 hours of being questioned by a law enforcement




                                           2
              Case: 18-13330    Date Filed: 03/20/2019   Page: 3 of 16


officer. Also, Roberson had a curfew from 10:00 p.m. until 6:00 a.m. as a special

condition of his supervised release.

B.    Prior Revocations of Supervised Release

      Roberson’s first term of supervised release began in September 2015. In

2017, Roberson’s supervised release was revoked because (1) he tested positive for

cocaine during a drug screening in November 2015, (2) he failed to pay

court-ordered fines, (3) he was arrested for disorderly conduct in January 2016,

(4) he was arrested for possession of marijuana, possession of cocaine, and driving

on a suspended license in February 2016, and (5) he failed to comply with his

curfew in January 2016.

      In the first revocation order, the district court sentenced Roberson to 14

months’ imprisonment, followed by 12 months of supervised release. The district

court ordered that the conditions of supervised release in Roberson’s original

judgment remain in effect. Roberson was released from prison in May 2017.

      Again in 2017, Roberson’s supervised release was revoked because he

committed a crime approximately one month after resuming supervised release. In

June 2017, Roberson was charged with obstruction of a law enforcement officer.

      In the second revocation order, the district court sentenced Roberson to 9

months’ imprisonment, followed by 12 months of supervised release. The district




                                          3
              Case: 18-13330     Date Filed: 03/20/2019    Page: 4 of 16


court ordered that the conditions of supervised release in Roberson’s original

judgment remain in effect.

C.    Instant Petition for Revocation and Addendums

      After serving his prison sentence, Roberson’s supervised release commenced

in December 2017. Over the next seven months, Roberson’s probation officer

reported that Roberson violated the conditions of his supervised release eight

times. Specifically, in June 2018, Roberson’s probation officer filed the instant

petition for revocation of supervised release. The petition alleged that Roberson

had violated the conditions of his supervised release four times by: (1) testing

positive for cocaine in January 2018; (2) testing positive for cocaine in May 2018;

(3) failing to notify the probation officer within 72 hours of contact with law

enforcement after being stopped for traffic violations; and (4) failing to comply

with his curfew in May 2018.

      In an addendum to the petition filed in June 2018, Roberson’s probation

officer further alleged that Roberson violated the conditions of his supervised

release three more times by: (5) being fired from his employment for failing to call

or show up for three consecutive days in June 2018; (6) not responding truthfully

to the probation officer’s inquiry about why he failed to report to work; and

(7) failing to report for a drug screening in June 2018.




                                          4
              Case: 18-13330      Date Filed: 03/20/2019   Page: 5 of 16


      Finally, in a second addendum to the petition filed in July 2018, the

probation officer alleged that Roberson violated his conditions for an eighth time

by: (8) failing to report to the probation officer in July 2018.

D.    Probation Officer’s Supervised Release Revocation Report

      In July 2018, Roberson’s probation officer filed a supervised release

revocation report in the district court. The report advised that Roberson’s

supervised release violation was a Grade C violation and that Roberson’s criminal

history category was III. Therefore, Roberson’s advisory guidelines range was 5 to

11 months’ imprisonment, pursuant to U.S.S.G. § 7B1.4. The report also stated

that the maximum term of imprisonment for revocation of supervised release for a

Class C felony was two years, pursuant to 18 U.S.C. § 3583(e)(3). Further, if the

district court revoked Roberson’s supervised release, the district court could

require Roberson to serve that two-year prison sentence.

E.    District Court’s Final Revocation Hearing

      At a final revocation hearing, the district court read Roberson all eight of the

probation officer’s allegations in the petition and addendums. Roberson admitted

and stipulated to all of the violations.

      Neither party objected to the guidelines calculations in the supervised

release revocation report. The district court then adopted the report’s guidelines

calculations. Based on a Grade C supervised release violation and a criminal


                                           5
                Case: 18-13330   Date Filed: 03/20/2019   Page: 6 of 16


history category of III, Roberson’s advisory guidelines range was 5 to 11 months’

imprisonment.

      Roberson’s counsel stated that Roberson had been employed for three

months after his supervised release commenced, but that he had a hard time

keeping up with the job’s demands. Counsel explained that Roberson’s behavior

was “starting to conform with an orderly society” and that Roberson had gained

custody of his daughter and was paying child support for his son. Counsel asked

the district court to consider the children’s dependence on Roberson in determining

an appropriate sentence. Also, his counsel stated that Roberson had not received

any new criminal charges and explained that Roberson had a drug problem that

needed treatment. Roberson’s counsel requested that the district court return

Roberson to supervised release with increased restrictions.

      Roberson then addressed the district court. He explained that he did not

know how to seek help for his problems and that he used drugs because he was

stressed. Roberson also stated that he would like to be out of prison to take care of

his children.

      The district court noted that Roberson was the first defendant that it had seen

return three times for revocation of supervised release and stated:

      Which tells me that you’re incapable of being supervised. I just don’t
      know how that’s possible . . . . [S]upervised release does not mean that
      you are free to do whatever you want to do . . . . [Y]ou’re given the
      chance to be on supervised release rather than in custody, but you’re
                                          6
              Case: 18-13330      Date Filed: 03/20/2019    Page: 7 of 16


      also expected to comply with the rules and conditions and regulations
      of that supervised release and what I have seen from you is just the
      complete inability to follow the rules.

      The government responded that Roberson was not looking after his daughter

when he violated his supervised release conditions and that it was disrespectful for

him to continue to “thumb his nose at the requirements.” Also, the government

contended that if Roberson needed help, he could have asked for it when he tested

positive for cocaine in January 2018. The government argued that Roberson had

completely disregarded the conditions of his supervised release and was incapable

of being supervised. The government did not recommend a sentence.

      After hearing the parties’ arguments, the district court found that Roberson

had violated the conditions of his supervised release and revoked his supervised

release. The district court stated that, pursuant to § 3583(e), it had considered the

18 U.S.C. § 3553(a) factors and the policy statements in Chapter 7 of the

Sentencing Guidelines. In particular, the district court stated that it had carefully

considered the nature and circumstances of the offense and Roberson’s history and

characteristics. The district court explained that Roberson had learned nothing

from his two prior revocations and that he displayed a “complete lack of respect

for the [c]ourt, for the [c]ourt’s rules, for the authority of the [U.S.] Probation

Office and of this court.” The district court stated that Roberson has issues with

dishonesty and trying to hide his actions and that he is unwilling to be supervised.


                                            7
              Case: 18-13330    Date Filed: 03/20/2019    Page: 8 of 16


The district court also found compelling the need to protect the public from

Roberson’s further crimes.

      The district court sentenced Roberson to 24 months’ imprisonment. The

district court explained that it had varied upward from the advisory guidelines

range of 5 to 11 months’ imprisonment because, based on the § 3553(a) factors

mentioned—the nature and circumstances of Roberson’s offense, the history and

characteristics of Roberson, and the need to protect the public from Roberson’s

further crimes—a 24-month sentence was an appropriate response to Roberson’s

continuing supervised release violations. Roberson’s counsel objected to the

above-guidelines sentence.

                                 II. DISCUSSION

      When a defendant violates a condition of supervised release, the district

court may revoke the supervised release term and impose a prison term after

considering certain factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C.

§ 3583(e)(3); United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006).

The relevant § 3553(a) factors the district court must consider are: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for deterrence; (3) the need to protect the public from the

defendant’s further crimes; (4) the need to provide the defendant with needed

educational or vocational training or medical care; (5) the relevant guidelines


                                          8
               Case: 18-13330    Date Filed: 03/20/2019     Page: 9 of 16


range; (6) pertinent policy statements of the Sentencing Commission; (7) the need

to avoid unwarranted sentencing disparities; and (8) the need to provide restitution

to victims. See 18 U.S.C. § 3583(e) (citing 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D),

(a)(4)-(7)).

       The district court also must consider the policy statements in Chapter 7 of

the Sentencing Guidelines, which includes, inter alia, non-binding ranges of

imprisonment. United States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006).

According to the policy statements in Chapter 7, any sentence imposed upon

revocation is a sanction for the defendant’s breach of trust. U.S.S.G. ch. 7, pt. A,

3(b). The application notes to Chapter 7 also provide that “[r]evocation of

. . . supervised release generally is the appropriate disposition in the case of a

Grade C violation by a defendant who, having been continued on supervision after

a finding of violation, again violates the conditions of his supervision.”

U.S.S.G. § 7B1.3 cmt. n.1.

       We review a sentence imposed upon the revocation of supervised release for

reasonableness under the deferential abuse of discretion standard. Sweeting, 437
F.3d at 1106-07. We first consider whether the district court committed any

significant procedural error and then whether the sentence is substantively

reasonable in light of the relevant § 3553(a) factors and the totality of the

circumstances. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). The


                                           9
              Case: 18-13330     Date Filed: 03/20/2019     Page: 10 of 16


party who challenges the sentence bears the burden to show the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      If the district court decides to impose an upward variance, “it must ‘consider

the extent of the deviation and ensure that the justification is sufficiently

compelling to support the degree of the variance.’” United States v. Williams, 526
F.3d 1312, 1322 (11th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, 50,

128 S. Ct. 586, 597 (2007)). A district court is “free to consider any information

relevant to [a defendant’s] background, character, and conduct in imposing an

upward variance.” Tome, 611 F.3d at 1379 (quotation marks omitted). We will

vacate such a sentence “only if we are left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Shaw, 560 F.3d 1230,

1238 (11th Cir. 2009) (quotation marks omitted). We do not presume that a

sentence outside of the guidelines range is unreasonable and give due deference to

the district court’s decision that the § 3553(a) factors support its chosen sentence.

United States v. Irey, 612 F.3d 1160, 1187 (11th Cir. 2010) (en banc).

      If a district court revokes a term of supervision, it may require the defendant

to serve in prison all or part of the term of supervised release that is statutorily

authorized for the offense that resulted in the supervised release term. 18 U.S.C.


                                           10
             Case: 18-13330     Date Filed: 03/20/2019    Page: 11 of 16


§ 3583(e)(3). Here, where the underlying offense was a Class C felony, the district

court could have imposed a prison term of up to two years. Id.; see also 18 U.S.C.

§§ 922(g)(1), 924(a)(2), 3559(a)(3). Further, the parties do not dispute that, with a

Grade C supervised release violation and criminal history of III, Roberson’s

recommended imprisonment range under advisory Chapter 7 of the Guidelines was

5 to 11 months’ imprisonment. See U.S.S.G. § 7B1.4(a).

A.    Procedural Reasonableness

      On appeal, Roberson argues that the district court erred by disregarding the

Chapter 7 advisory guidelines range and relevant § 3553(a) factors. Roberson

contends that the district court found compelling the need to protect the public

from his further crimes pursuant to § 3553(a)(2)(C), but Chapters 4 and 7 of the

Guidelines already took his criminal history into consideration.

      Roberson has not shown that his sentence is procedurally unreasonable. The

district court did not abuse its discretion because it considered the § 3553(a)

sentencing factors and the Chapter 7 policy statements, pursuant to § 3583(e). See

18 U.S.C. § 3583(e). Indeed, the record shows that the district court, in

determining the appropriate sentence, explicitly considered pertinent § 3553(a)

factors, including the nature and circumstances of Roberson’s offense, Roberson’s

history and characteristics, and the need to protect the public from Roberson’s

further crimes. See id. (citing 18 U.S.C. § 3553(a)(1), (a)(2)(C)).


                                          11
             Case: 18-13330     Date Filed: 03/20/2019   Page: 12 of 16


      Also, the district court adequately explained its upward variance to 24

months’ imprisonment by stating on the record its reasons for deviating from the

Chapter 7 advisory guidelines range of 5 to 11 months’ imprisonment. See

Williams, 526 F.3d at 1322. The court deviated based on the § 3553(a) factors it

expressly mentioned—the nature and circumstances of Roberson’s offense,

Roberson’s history and characteristics, and the need to protect the public from

Roberson’s further crimes. See Tome, 611 F.3d at 1379.

      To the extent Roberson argues that the district court abused its discretion by

considering the need to protect the public from his further crimes under

§ 3553(a)(2)(C), the language of § 3583(e) specifically permits the district court to

consider this factor as part of supervised release revocation proceedings. See 18

U.S.C. § 3583(e). Moreover, Roberson’s argument that the district court should

not have considered the need to protect the public from his further crimes because

Chapters 4 and 7 of the Guidelines already took his criminal history into

consideration fails. The § 3553(a) factors, including § 3553(a)(2)(C), are

considered in every sentencing hearing, which includes supervised release

revocation hearings. See id.; Sweeting, 437 F.3d at 1107.

      The district court’s consideration of the need to protect the public from

Roberson’s further crimes was based on the fact that Roberson’s instant supervised

release revocation was his third revocation before the district court. The district


                                          12
             Case: 18-13330      Date Filed: 03/20/2019    Page: 13 of 16


court explained that it was concerned with Roberson’s continuing supervised

release violations and his lack of respect for the court, the court’s rules, and the

authority of the probation office and the court. This concern was well-founded, as

Roberson violated his supervised release eight times in the seven months after his

release from prison in December 2017. Although Roberson argues that his instant

supervised release violations did not allege violations of criminal statutes, his

violations (such as testing positive for cocaine in January and May 2018) reflect

his disregard and disrespect for the law and his supervised release conditions. As

the policy statements in Chapter 7 make clear, revocation of supervised release is a

sanction for a defendant’s breach of trust. See U.S.S.G. ch. 7, pt. A, 3(b). It is not

limited to additional violations of criminal statutes.

B.    Substantive Reasonableness

      Roberson also argues that his 24-month prison sentence is unreasonable

because 24 months is the same amount of time that he could have received if he

had committed a serious drug offense, and it is the maximum that he could have

received if the government had alleged and proven that he committed new crimes

from which the public needed protection.

      Roberson has not shown that his 24-month prison sentence is substantively

unreasonable. Contrary to his argument, Roberson’s 24-month sentence is not

substantively unreasonable because it is the maximum sentence or equal to a


                                           13
             Case: 18-13330      Date Filed: 03/20/2019   Page: 14 of 16


sentence he may have received had he been prosecuted for a serious drug offense.

See Irey, 612 F.3d at 1187; Silva, 443 F.3d at 799 (upholding a 24-month prison

sentence where defendant had violated his probation conditions several times, and

his applicable guidelines range was 3 to 9 months’ imprisonment). Rather, the

24-month sentence imposed is expressly permitted by statute. See 18 U.S.C.

§ 3583(e)(3).

      Further, the district court explicitly stated on the record that, pursuant to

§ 3583(e), it had considered the § 3553(a) factors and the Chapter 7 policy

statements. See Sweeting, 437 F.3d at 1107; Silva, 443 F.3d at 799. The district

court cited three § 3553(a) factors that it found most relevant—the nature and

circumstances of Roberson’s offense, Roberson’s history and characteristics, and

the need to protect the public from Roberson’s further crimes—and properly

weighed the § 3553(a) factors.

      The district court found important that it was Roberson’s third supervised

release revocation before the court, stressing that Roberson had learned nothing

from his two prior revocations, and that Roberson’s continuing supervised release

violations showed that he was “incapable of being supervised” and had a

“complete inability to follow the rules.” Also, the district court stated that

Roberson has issues with dishonesty and trying to hide his actions. The district

court explained that it was concerned with Roberson’s lack of respect for the court,


                                          14
              Case: 18-13330    Date Filed: 03/20/2019    Page: 15 of 16


the court’s rules, and the authority of the probation office and the court, as

evidenced by eight violations of his supervised release, including using controlled

substances, failing to appear for drug screenings, and failing to notify or truthfully

respond to his probation officer. The district court thus gave a compelling

justification to support the upward variance to 24 months’ imprisonment. See

Williams, 526 F.3d at 1322. The district court was within its discretion to consider

Roberson’s continuing supervised release violations in imposing an upward

variance. See Irey, 612 F.3d at 1187; Tome, 611 F.3d at 1379.

      We disagree with Roberson that the district court gave too much weight to

the need to protect the public from Roberson’s further crimes. While the district

court did consider that factor, the weight given to any specific § 3553(a) factor is

committed to the sound discretion of the district court. See United States v. Clay,

483 F.3d 739, 743 (11th Cir. 2007). The record also shows that the district court

considered other § 3553(a) factors and the Chapter 7 policy statements in

determining an appropriate sentence.

                                III. CONCLUSION

      In conclusion, we cannot say the district court’s decision to impose an

upward variance in this case was an abuse of discretion. On this record,

Roberson’s 24-month sentence was both procedurally and substantively

reasonable.


                                          15
    Case: 18-13330   Date Filed: 03/20/2019   Page: 16 of 16


AFFIRMED.




                              16